File Name: 06a0204n.06
                                       Filed: March 28, 2006

                    NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                            No. 04-1555

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

CONNELL HOWARD,

          Petitioner-Appellant,

v.                                                         ON APPEAL FROM THE
                                                           UNITED STATES DISTRICT
BARRY MCLEMORE, Warden,                                    COURT FOR THE EASTERN
                                                           DISTRICT OF MICHIGAN
          Respondent-Appellee.


                                                       /

Before:          MARTIN, NELSON, and COLE, Circuit Judges.

          BOYCE F. MARTIN, JR., Circuit Judge. Connell Howard, having been convicted of two

counts of first-degree murder and one count of possession of a firearm during the commission of a

felony, appeals the district court’s denial of his petition for a writ of habeas corpus. Howard brings

two issues before this Court: 1) whether the prosecution used its peremptory challenges in a

discriminatory manner to strike jurors based on race; and 2) whether Howard was provided a

meaningful opportunity to present his defense of diminished capacity. For the reasons discussed

below, we AFFIRM the district court’s decision denying habeas relief.

                                                  I.

                  This case stems from the November 12, 1992, shooting deaths of David and
          Terry Lamb, a husband and wife real estate team who were fatally shot while inside
          [Howard]’s mother’s house. [Howard] admitted shooting the Lambs but claimed
          self-defense and diminished capacity. According to the defense theory, [Howard]
No. 04-1555
Howard v. McLemore
Page 2

          shot the Lambs after they became threatening and abusive while confronting
          [Howard] about some delinquent house payments. On the basis of [Howard]’s
          description of the events, a defense expert concluded that [Howard] experienced
          “brief reactive psychosis” as a result of emotional stress and trauma caused by the
          Lambs’ conduct, thereby rendering him “diminished in capacity to formulate specific
          intent as it relates to this offense.”

People v. Howard, 575 N.W.2d 16, 21 (Mich. Ct. App. 1997). Howard is black, while the two

victims were both white.

          Howard’s first trial ended in a mistrial. The voir dire for Howard’s second trial took place

over six days and included three panels, totaling ninety-two potential jurors. Of those ninety-two,

eleven were black. Of those eleven, five were excused for cause, four were struck by the prosecutor,

one served on the jury, and one was still in the jury pool when the jury selection was completed.

Howard objected to the prosecutor’s use of peremptory challenges on the basis that they were

racially motivated. The trial court overruled the objection.

          During Howard’s trial, an expert witness testified for the defense in support of Howard’s

diminished capacity defense. However, the trial court did not allow the expert to testify as to the

fact that the expert’s interview with Howard was conducted at the psychiatric unit of the jail. The

trial court held that this information was not relevant. Howard was convicted by the jury on all

counts.

          Howard appealed his conviction to the Michigan Court of Appeals, which affirmed. The

Michigan Supreme Court denied discretionary review. Howard then filed in federal district court

a petition for habeas corpus relief pursuant to 28 U.S.C. § 2254 on four grounds. On November 20,

2004, the magistrate issued a report recommending that the petition be denied. Howard objected
No. 04-1555
Howard v. McLemore
Page 3

to the report and on March 25, the district court adopted the report and recommendation dismissing

the habeas action.

       Howard filed a timely appeal to this Court and we granted a certificate of appealability on

all four issues. In his brief, Howard abandoned two of the issues, narrowing his appeal to the

following two claims: 1) the prosecutor exercised peremptory challenges in a discriminatory manner

and 2) improperly excluded expert testimony regarding his diminished mental capacity.

                                                II.

       Howard’s petition for a writ of habeas corpus was filed under 28 U.S.C. § 2254 and this

Court must therefore apply the standard of review set forth in the Antiterrorism and Effective Death

Penalty Act of 1996. 28 U.S.C. § 2254(d). Pursuant to that section, a writ of habeas corpus may

not be granted unless the state court’s adjudication of the claim “resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d). Nevertheless, an

explicit statement by the Supreme Court is unnecessary; rather, “the legal principles and standards

flowing from [Supreme Court] precedent” also qualify as “clearly established law.” Ruimveld v.

Birkett, 404 F.3d 1006, 1010 (6th Cir. 2005) (quoting Taylor v. Withrow, 288 F.3d 846, 852 (6th

Cir.2002)). We review the district court’s decision to deny the writ de novo. Lakin v. Stine, 431
F.3d 959, 962 (6th Cir. 2005).

       A. Peremptory Challenges

       Howard cites several instances of alleged discrimination in support of his claim. Upon

review of the record and the voir dire transcript, there appears to be some cause for concern.
No. 04-1555
Howard v. McLemore
Page 4

However, we cannot conclude that the state court’s factual findings were clearly erroneous or that

the Michigan courts unreasonably applied clearly established law. Therefore, we affirm the district

court’s decision denying habeas relief based on discrimination in the jury selection process.

       B. Presentation of the Diminished Capacity Defense

       Howard raises the argument that the trial court erred in ruling that his expert witness could

not testify to the fact that Howard was interviewed while in a psychiatric unit. This appeal could

be raised under the Sixth Amendment, based on the right to a fair opportunity to present a defense

or under the Fourteenth Amendment as a general due process violation.

       Under the Sixth Amendment, every criminal defendant has a fundamental constitutional right

to a fair opportunity to present a defense. Crane v. Kentucky, 476 U.S. 683, 690 (1986) (citing

California v. Trombetta, 467 U.S. 479, 485 (1984)). However, that right does not entitle the

defendant to a perfect presentation of the defense. In Crane, the prosecution’s case rested entirely

on Crane’s confession, but Crane, who was sixteen years old at the time of the confession, was not

allowed to present “any evidence about the duration of the interrogation or the individuals who were

in attendance” in support of their defense that the confession was coerced. Id. at 686 (emphasis

added). The Supreme Court held that “introducing evidence of the physical circumstances that

yielded the confession was all but indispensable to any chance of its succeeding” and, therefore,

denial of the admission of that evidence denied Crane the right to present a successful defense that

the confession was coerced. Id. at 691. In contrast, the evidence in this case is a small portion of

Howard’s diminished capacity defense. Howard was allowed to have his expert testify as to his

mental state and could have presented any other permissible method of evidence to prove his
No. 04-1555
Howard v. McLemore
Page 5

defense. The only ruling the trial court made on the issue was denying the expert to testify as to

where the interview took place because that piece was not relevant. No court has chosen to extend

the rationale behind Crane’s denial of all evidence of a defense to the situation where only a small

section of that defense was denied, and we decline to do so in this case. Because the trial court did

not prevent Howard from having a meaningful opportunity to present his defense of diminished

capacity, we affirm the district court’s decision with respect to Howard’s Sixth Amendment

challenge.

       Howard’s second method to appeal this ruling is through a due process challenge under the

Fourteenth Amendment. Such an appeal would require this Court to grant habeas corpus relief

based on a state evidentiary ruling, which occurs exceedingly rarely. Estelle v. McGuire, 502 U.S.
62, 67 (1991) (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)); Jordan v. Hurley, 397 F.3d 360,

362 (6th Cir. 2005). “In conducting habeas review, a federal court is limited to deciding whether

a conviction violated the Constitution, laws, or treaties of the United States.” Estelle, 502 U.S. at

68 (citing 28 U.S.C. § 2241). Therefore, the only way habeas could be granted would be if we found

the state evidentiary ruling to be so egregious that it “by itself so infected the entire trial that the

resulting conviction violates due process.” Id. at 72 (quoting Cupp v. Naughten, 414 U.S. 141, 147

(1973); Maldonado v. Wilson, 416 F.3d 470, 476 (“The Due Process Clause provides a remedy when

the admission of unduly prejudicial evidence renders a trial fundamentally unfair . . .[I]t is not the

province of a federal habeas court to reexamine state-court determinations on state-law questions.”)

Given this standard, Howard is not entitled to relief on due process grounds. The evidence at issue

in this appeal is relatively minor in comparison to the scope of the entire trial. Howard’s location
No. 04-1555
Howard v. McLemore
Page 6

when he was interviewed by his expert witness does not hold the weight of an entire trial’s fairness

on its shoulders. In fact, a very good argument could be made in favor of the trial court’s ruling,

which was that this evidence was not even relevant to the success or failure of Howard’s diminished

capacity defense. Because the denial of evidence in this case did not rise to the level of making the

trial fundamentally unfair, Howard’s appeal for habeas relief on this ground should be denied.

                                                III.

       For the above reasons, this Court AFFIRMS the district court’s denial of Howard’s writ of

habeas corpus on both issues.